UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7022


CASEY JENKINS,

                    Petitioner - Appellant,

             v.

JOHN R. PATE,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. J. Michelle Childs, District Judge. (5:15-cv-02241-JMC)


Submitted: February 28, 2018                                      Decided: May 18, 2018


Before KING, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Casey Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Casey Jenkins seeks to appeal the district court’s orders accepting the

recommendation of the magistrate judge and denying relief on Jenkins’ 28 U.S.C. § 2254

(2012) petition, and denying Jenkins’ subsequent Fed. R. Civ. P. 59(e) motion. The orders

are not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000);

see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a debatable claim of the denial

of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Jenkins has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2